This cause coming on for consideration upon appellant's return to rule to show cause issued herein on the 21st day of November, 1939, and it appearing to the Court that the said return is insufficient, it is now
ORDERED, ADJUDGED and DECREED that, unless appellant within ten days of the issuance of this order shall comply with the order of this Court made and entered on the 6th day of June, 1938, and recorded in the public records of Dade County, Florida, in Chancery Order Zook No. 472 at page 196, this cause shall stand dismissed.
Proof of compliance shall be submitted to this Court.
So ordered.
TERRELL C. J., BUFORD and THOMAS, J. J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as authorized *Page 697 
by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.